Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copy has been filed on 11/12/2018.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2021 has been entered.

Response to Arguments
This is in response to an application/remarks made filed on 01/28/2021.
Claims 1-20 are pending. Claims 1-3, 5, 12-13 and 16 has been amended.
Claims 2-3, 5 and 16 rejected under 35 U.S.C. 112(b) has been amended, thus the rejection is withdrawn. 
The independent claims has been amended to recite, “a control unit configured to perform control so that the battery that supplies power to the RTC is to be charged by  have been fully considered and upon further consideration with a prior art search, a new ground(s) of rejection is made.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 5-9, 12-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (JP2014039445A) in view of Yoshida (JP2019040697A) in further view of Horiba (JP 2017163686A).

Regarding claim 1, Yasuda teaches an information processing apparatus comprising: a real-time clock, RTC (RTC circuit 4, fig.1,7); a battery (a battery cell 6, fig.1,7) that supplies charged power to the RTC (refer fig.1 and 7 that shows battery cell 6 that supplies power to RTC via a power supply circuit 7); a power supply unit (power plug 14, fig.1) configured to supply power to the battery (The power supply circuit 12 supplies power to the battery cell 6, para [0019]); a display control unit (item 9, fig.1, 7) configured to display a screen for receiving setting of date and time of the RTC on a display (The display unit 9 includes an LED, a liquid crystal display device, and the like, and displays a scheduled time of completion of charging, a ratio of a power supply amount from the charger 10 to the battery cell 6, and the like, para [0016]); and a control unit (control unit 2, fig.1) configured to perform control to charge the battery (control unit 2 controls opening and closing of the charge/discharge switch 5 for charging/discharging of a battery cell 6).
Yasuda teaches a RTC with a display unit and also further teaches a control unit 2 that controls opening and closing of the charge/discharge control switch 5 of the battery cell 6 (para 0010) but fails to teach, a control unit configured to control the battery to be charged by power supplied from the power supply unit, on a basis of receipt of the setting of the date and time via the screen from a user.
Yoshida teaches, a control unit (control unit 111, fig.1-3) configured to perform control so that the battery (112, fig.1-3) that supplies power to the RTC (refer fig.3 that shows battery 112 providing power to the RTC 113) is to be charged by power supplied from the power supply unit (refer fig.3 that shows commercial power supply 200 providing charging power to the battery 112), on a basis of the setting of the date and time of the RTC (refer para 0032-0033 and fig.6 that discloses charging of the battery 112 based on setting time of the RTC 113). 
It would have been obvious to one having ordinary skill in the art to modify the apparatus of Yasuda with the control unit that controls the charging of the battery of the RTC from the power supply based on setting time of RTC as taught by Yoshida such that to provide an apparatus that provides efficient charging of the battery at an accurate system time. 
Yoshida in view of Yasuda fails to teach the setting of the date and time via the screen from a user. Horiba further teaches, a control unit (a charging ECU 200, fig.2-3) configured to control the battery (storage device 130, fig.2-3) to be charged by power supplied from the power supply unit (a charging ECU 200 controls the operation and stop of the charger for external charging, abstract, fig.2-3), on a basis of receipt of the setting of the date and time via the screen from a user (refer fig.3-4 that shows the control of charging based on the date and time setting input from a user via input screen 178, also refer para [0041] also refer para [0030-0034]).
It would have been obvious to one having ordinary skill in the art to modify the information apparatus of Yasuda in view of Yashuda with the charger controller that controls charging of the storage device based on user input date and time via the screen from a user as taught by Horiba such that to provide an efficiency of the charger by appropriately stating an external charging in response to a time correction of a clock by a user (para 0007).

Regarding claim 2, Yasuda in view of Yoshida and Horiba teaches the information processing apparatus according to Claim 1. Yasuda further teaches, a switch (charge/discharge control switch 5, fig.1) arranged between the power source (power plug 14, fig.1) and the battery (a battery cell 6, fig.1, 7) and Horiba teaches, wherein the control unit turns on the switch on a basis of the setting of the receipt of setting of the date and time of the RTC via the screen from a user (refer fig.3-4 that shows the control of charging based on the date and time setting input from a user via input screen 178, also refer para [0041] also refer para [0030-0034]).

Regarding claim 5, Yasuda in view of Yoshida and Horiba teaches the information processing apparatus according to Claim 1. Horiba further teaches, wherein the display unit displays that the charging of the battery is to be started, on a basis of the receipt of the setting of the date and time of the RTC via the screen by a user (refer fig.3-4 that shows the control of charging based on the date and time setting input from a user via input screen 178, also refer para [0041] also refer para [0030-0034]).

Regarding claim 6-8, Yasuda in view of Yoshida and Horiba teaches the information processing apparatus according to Claim 1. Horiba further discloses that in para [0046] and fig.2-3 with an input display unit for the reset of the date and time. Thus it would have been an obvious design of choice to modify the display screen to display various options for user to select which is well known within the ordinary skill in that art and it appears that the invention would perform equally well with the applicant recited invention.

(memory 3, fig.1) configured to store information related to the voltage of the battery (memory 3 hold information on charge control, para [0011]) and Horiba discloses, wherein the display unit displays a screen for the setting of the date and time of the RTC on the display (refer fig.3-4 that shows the control of charging based on the date and time setting input from a user via input screen 178, also refer para [0041] also refer para [0030-0034]).

Regarding claim 12, Yasuda teaches a charging method for a battery in an information processing apparatus (fig.1), the information processing apparatus (imaging apparatus 1, fig.1) provided with a battery (a battery cell 6, fig.1) that supplies power to a real- time clock, RTC (refer fig.1 and 7 that shows battery cell6 that supplies power to RTC via a power supply circuit 7), the charging method comprising: 
Yasuda teaches a RTC with a display unit and also further teaches a control unit 2 that controls opening and closing of the charge/discharge control switch 5 of the battery cell 6 (para 0010) but fails to teach, charging the battery that supplies charged power to the RTC, on a basis of receipt of the setting of the date and time via the screen from a user.
Yoshida teaches, charging the battery (112, fig.1-3) that supplies charged power to the RTC (refer fig.3 that shows battery 112 providing power to the RTC 113), on a basis of receipt of the setting of the date and time of the RTC (refer para 0032-0033 and fig.6 that discloses charging of the battery 112 based on setting time of the RTC 113).
It would have been obvious to one having ordinary skill in the art to modify the charging method of Yasuda with the control unit that controls the charging of the battery of the RTC from the power supply based on setting time of RTC as taught by Yoshida such that to provide an apparatus that provides efficient charging of the battery at an accurate system time.
Horiba further teaches, a control unit (a charging ECU 200, fig.2-3) configured to control the battery (storage device 130, fig.2-3) to be charged by power supplied from the power supply unit (a charging ECU 200 controls the operation and stop of the charger for external charging, abstract, fig.2-3), on a basis of receipt of the setting of the date and time via the screen from a user (refer fig.3-4 that shows the control of charging based on the date and time setting input from a user via input screen 178, also refer para [0041] also refer para [0030-0034]).
It would have been obvious to one having ordinary skill in the art to modify the information apparatus of Yasuda in view of Yashuda with the charger controller that controls charging of the storage device based on user input date and time via the screen from a user as taught by Horiba such that to provide an efficiency of the charger by appropriately stating an external charging in response to a time correction of a clock by a user (para 0007).

Regarding claim 13, Yasuda in view of Yoshida and Horiba teaches the charging method for the battery according to Claim 12. Yasuda further teaches, wherein the 

Regarding claim 16, Yasuda in view of Yoshida and Horiba teaches the charging method for the battery according to Claim 12.  Yasuda in view of Horiba, further comprising displaying that the charging of the battery is to be started, on a basis of the receipt of the setting of the date and time of the RTC via the screen from a user (refer fig.3-4 that shows the control of charging based on the date and time setting input from a user via input screen 178, also refer para [0041] also refer para [0030-0034]).

Regarding claim 17, Yasuda in view of Yoshida and Horiba teaches the charging method for the battery according to Claim 12. Yasuda in view of Horiba teaches, further comprising displaying a screen for selecting whether or not the date and time of the RTC is to be set (refer para [0031] that discloses the input circuit 178 with an input screen for user instruction of time and date).

Regarding claim 18, Yasuda in view of Yoshida and Horiba teaches the charging method for the battery according to Claim 12. Yasuda teaches, storing information related to the output voltage of the battery (memory 3 hold information on charge control, para [0011]), and Horiba discloses, wherein the displaying of the screen for the date and time of the RTC on the display is set on a basis of the stored information (refer fig.3-4 that shows the control of charging based on the date and time setting input from a user via input screen 178, also refer para [0041] also refer para [0030-0034]).

Claims 3-4 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (JP2014039445A) in view of Yoshida (JP2019040697A) and Horiba (JP 2017163686A) with in further view of Ito (JP 2010067030A).

Regarding claim 3, Yasuda in view of Yoshida and Horiba teaches the information processing apparatus according to Claim 2. Yasuda in view of Horiba teaches, turns on the switch on a basis of the setting of the date and time of the RTC via the screen (refer Horiba’s fig.3-4 that shows the control of charging based on the date and time setting input from a user via input screen 178, also refer para [0041] also refer para [0030-0034]).
Ito teaches, wherein the control unit turns off the switch at a time of activation of the power source unit (refer para [0013] real-time clock operates based on the power supplied from the main power supply during normal operation, this implies that backup battery 2 supply switching is turned off).
It would have been obvious to one having ordinary skill in the art to modify the apparatus unit of Yasuda in view of Yoshida and Horiba by combining the switching unit that switches between the main power supply and the backup battery to provide power to the real-time clock as taught by Ito such that to provide the continuous clock functioning even in an absence of either power supply.

Ito teaches, switch a power supply source to the RTC to the battery or the power source unit (refer para [0013] that discloses power supply control unit 3 switches between the main power supply unit and the backup battery 2 to provide power to the real-time clock).
It would have been obvious to one having ordinary skill in the art to modify the apparatus unit of Yasuda in view of Yoshida and Horiba by combining the switching unit that switches between the main power supply and the backup battery to provide power to the real-time clock as taught by Ito such that to provide the continuous clock functioning even in an absence of either power supply.

Regarding claim 14, Yasuda in view of Yoshida and Horiba teaches the charging method for the battery according to Claim 13. Ito teaches, further comprising turning off the switch at a time of activation of the power source unit (refer para [0013] real-time clock operates based on the power supplied from the main power supply during normal operation, this implies that backup battery 2 supply switching is turned off). 

Regarding claim 15, Yasuda in view of Yoshida and Horiba teaches the charging method for the battery according to Claim 12. Yasuda in view of Horiba teaches the 
Ito teaches, switching a power supply source to the RTC to the battery or a power source unit (refer para [0013] that discloses power supply control unit 3 switches between the main power supply unit and the backup battery 2 to provide power to the real-time clock).


Claims 10-11 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yasuda (JP2014039445A) in view of Yoshida (JP2019040697A) and Horiba (JP2017163686A) in further view of Imai (JP2013246714A). 

Regarding claim 10-11, Yasuda in view of Yoshida and Horiba teaches the information processing apparatus according to Claim 1. Imai teaches, further comprising a printing unit configured to print an image on a recording medium (refer Imai’s para [0014] that discloses electronic apparatuses including a printer), a reading unit configured to read an image on a document (The scanner 3 reads a document image and generates image data corresponding to the read Image, para [0018]).

Regarding claim 19, Yasuda in view of Yoshida and Horiba teaches the charging method for the battery according to Claim 12. Imai teaches, further comprising printing an image on a recording medium (refer Imai’s para [0014, 0024] that discloses electronic apparatuses including a printer comprising a memory).
(The scanner 3 reads a document image and generates image data corresponding to the read Image, Imai’s para [0018]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAILESH THAPA whose telephone number is (469)295-9108.  The examiner can normally be reached on M-F: 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW DUNN can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 





/S. T./Examiner, Art Unit 2859             

                                                                                                                                                                                           

/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859